Name: Commission Regulation (EEC) No 1560/91 of 7 June 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Portugal during the period 27 May to 2 June 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 91 Official Journal of the European Communities No L 144/41 COMMISSION REGULATION (EEC) No 1560/91 of 7 June 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Portugal during the period 27 May to 2 June 1991 whereas, as an interim protective measure only, a percen ­ tage of the amounts applied for in that period should be granted and no further certificates issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the beef and veal sector intended for Portugal ('), as last amended by Regulation (EEC) No 840/91 (2) set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 252 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 27 May to 2 June 1991 are for a quantity in excess of that set for the second quarter for fresh and chilled beef and veal ; HAS ADOPTED THIS REGULATION : Article 1 For fresh and chilled beef and veal : 1 . applications for STM licences submitted by Portugal between 27 May and 2 June 1991 and notified to the Commission shall be accepted for 47,36 % ; 2 . the issuing of STM licences in response to applications submitted by Portugal from 3 June 1991 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 10 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 7 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 366, 29 . 12. 1990, p . 30 . (2) OJ No L 85, 5 . 4. 1991 , p. 23 .